UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTINA ALFANDARY, JEFFREY HANSEN,
LAURIE VICARI, TIMOTHY MCCARTHY,
BILL WILDER, FREDERICK REIDENBACH,
AND GREGORY ATKINSON,

 

Plaintiffs, :  Lliv-cev-5137 (LAP)

~against-
OPINION AND ORDER

 

NIKKO ASSET MANAGEMENT, CO., LTD.,
TAKUMI SHIBATA, SUMITOMO MITSUI
TRUST BANK, LIMITED, AND SUMITOMO
MITSUI TRUST HOLDINGS, INC.,

Defendants.

LORETTA A. PRESKA, Senior United States District Judge:
Plaintiffs Christina Alfandary (“Alfandary”), Jeffrey
Hansen (“Hansen”), Laurie Vicari (“Vicari”), Timothy McCarthy
(“McCarthy”), Bill Wilder (“Wilder”), Frederick Reidenbach
(“Reidenbach”), and Gregory Atkinson (*Atkinson”) (collectively,
“Plaintiffs”) bring this action pursuant to the Securities
Exchange Act (“SEA”) and various state laws in an effort to
enforce certain stock acquisition rights (“SARs”). (See
generally Amended Complaint (“Am. Compl.”}, dated Sep. 20, 2017
[dkt. no. 19].) Defendants Nikko Asset Management Co., Ltd.

(“Nikko”), Takumi Shibata (“Shibata”}, Sumitomo Mitsui Trust

Bank, Limited (“SMTB”), and Sumitomo Mitsui Trust Holdings, Inc.

 

 
(“SMTH”) (collectively, “Defendants”) have moved to dismiss the
Amended Complaint, dated September 20, 2017 [dkt. no. 18], in
its entirety, pursuant to Federal Rules of Civil Procedure

12 {b) (6). (See Notice of Motion (the “Motion to Dismiss”),
dated Dec. 14, 2018 [dkt no. 64]; Memorandum of Law in Support
of Defendants’ Motion to Dismiss the Amended Complaint (“Defs.’
Mem. Supp.”), dated Dec, 14, 2018 [dkt no. 65]; Reply
Memorandum of Law in Further Support of Defendants’ Motion to
Dismiss the Amended Complaint (“Defs.’ Reply Mem.”), dated Mar.
29, 2019 [dkt. no. 70].)

Based on the foregoing conclusions, the Motion to Dismiss

is GRANTED.
I. BACKGROUND
A, Facts

Detailed descriptions of the underlying facts have been set
forth in two prior Opinions. (Opinion, dated Oct. 4, 2019 [dkt
no. 52]; Opinion, dated June 19, 2019 [dkt no. 78].)
Consequently, the Court assumes familiarity with the facts and
describes them only briefly for purposes of resolving the
instant motion.

Defendant Nikko is a privately-held investment advisor and
asset manager headquartered in Japan. (Am. Compl. @ 17.)
Defendant SMTB is an institutional investment manager that owns

91.6% of Nikko. (Id. 77 18.) As part of that ownership, SMTB

2
supervises and controls Nikko’s business operations and
consolidates Nikko’s financial results with its own. (Id.

€% 17-18.) SMTB’s shares are in turn wholly owned by Defendant
SMTH; most of SMTH’s officers are also officers or executives of
SMTB. {Id. — 19.) Defendant Shibata was Nikko’s Chief
Executive Officer. {Id. 7 i.)

Plaintiffs are former senior executives of either Nikko or
its New York-based wholly owned subsidiary, Nikko Asset
Management of America, Inc. (“NAMA”). (Id. 77] 10-16.)

Sometime after its acquisition of Nikko, SMTB began working
with Nikko’s senior management team to create stock option plans
that were designed to retain existing employees and attract new
talent. (Id. (I 29-32, 42.) The result of this endeavor was the
establishment of two stock option plans, one in 2009 (the “2009
Plan”) and another in 2011 (the “2011 Plan”) (together, the
“Plans”), pursuant to which Nikko or NAMA employees, including
Plaintiffs, were awarded units of stock acquisition rights
(“SARs”). {Id. @ 31, 42, 50-59.) The Plans’ governing
documents, which were virtually identical, included (1) an
“Allotment Agreement” signed on behalf of Nikko and by each
grantee, and (2) accompanying “Terms and Conditions” describing
the Plans. (Id. (9 36-41, 43-49.)

At issue in this action are the Plans’ terms regarding

participants’ ability to exercise their rights and Nikko’s

3
rights to force participants to sell back their vested SARs.
The Plans provide the following.

The SARs could be exercised for a period of up to 10 years.
(Id. 4% 126, 261.) In the event that Nikko did not implement an
Initial Public Offering (“IPO”) by a designated date—January
2015 for the 7009 Plan, and October 2016 for the 2011 Plan—
participants had the option, but not the obligation, to sell
their vested SARs back to Nikko. (Id. (27 37, 45, 248, 261.) ff
a participant opted to liquidate his or her SARs, Nikko would
buy them at the “fair market value” of the Company less a pre-
identified strike price. (Id. 79 35, 43.) To calculate its
“fair market value,” Nikko was required to obtain opinions from
three independent evaluators twice per year, commencing
approximately six months after the designated date for an IPO.
(Id. 7% 36-38, 44.) In the event that Nikko did implement an
TPO before the designated date, participants would be granted
the right to exercise their SARs at the pre-identified strike
price, and if the market price exceeded the strike price,
participants could expect to profit from the transaction. (Id.
34, 43.)

Participants who left Nikko prior to exercising their SARs
were expressly permitted to retain their vested options, subject
to certain restrictions that would be triggered if the Company

went public. (Id. 7 126.) Specifically, the former employee

 

 
would have until three months after the IPO to exercise his
rights, provided however that during this three-month period,
Nikko could force the former employee to sell his rights back.
(Id. 9 127.) The terms also stated that if, “on or prior to the
last day of such period[,]” Nikko granted option holders the
opportunity to request that Nikko purchase their SARs, the SARs
would become “unexercisable as of the purchase date

specified by [Nikko].”! (Defs.’ Exs. 2, 4, & 6 {dkt. nos. 66-2,
66-4, 66-6], §2(10) (v) (b) (x) .)

All Plaintiffs were participants in either the 2009 Plan,
the 2011 Plan, or both. (Am. Compl. @@ 10-16.) Plaintiffs
began to receive information about their rights under the 2009
Plan in early 2010, and received similar information on the 2011
Plan one year later (the “Allotment Packages”). (Id.) By the
end of 2015, all Plaintiff had terminated their employment with
NAMA or Nikko but retained units of SARs pursuant to the Plans’
terms. (Id. (@ 10-16, 121, 151.)

According to Plaintiffs, in 2014 and 2015, Defendant

Shibata represented to members of Nikko’s then-senior management

 

1Defendants contend that “on or prior to the last day of such
period” “necessarily includes the period of time before an
IPO{.]” (Defs.’ Mem. Supp. at 4.) Plaintiffs, however, disagree
and point to Section 2(10) (iii), which explicitly states that
Nikko “must have implemented the IPO at the time of the exercise
of any of the [SARs].” (See Plaintiff’s Memorandum in
Opposition to Defendants’ Motion to Dismiss (“Pls.’ Mem. Opp.”),
dated Feb. 27, 2019 [dkt. no. 68], at 3.)

5

 

 
that he wanted to “prevent prior management from deriving any
value whatsoever from existing employee stock option plans,
including the 2009 and 2011 [Plans].” (Id. 4@ 68.) Shibata also
told senior management that he wanted to force existing option
holders to forfeit their vested options in order to free up
money for a new compensation plan. (Id. @ 70.) Shibata
indicated to at least one member of senior management, Plaintiff
Reidenbach, that he would not allow internal opposition to this
endeavor. (Id. @ 71.) According to Plaintiffs, Defendant SMTB
and Defendant SMTH were “aware of” and “willful participants in”
the scheme. (Id. (1 5, 84, 89, 91-94.)

To execute this scheme, Defendants first altered Nikko’s
valuation process to obtain artificially low valuations of the
Company. (id. (1 2, 79.) This was accomplished by selecting
evaluators that Defendants could control, as well as giving the
evaluators limited and inaccurate data, allegedly in violation
of the terms governing the valuation process set forth in the
Plans. (Id. {@ 36.) Consequently, Nikko was valued below the
2009 Plan’s strike price, which was calculated during the depths
of the recession, and far less than the 2011 Plan’s strike
price, which reflected the Company’s increased value two years
later. (Id.) Plaintiffs allege that Defendants thus rendered

all vested SARs worthless. (id. 7 2.)
Next, Defendants forced participants to exercise their SARs
on these terms. (Id. G 8.) Although Nikko had not conducted an
IPO by the designated dates, it advised 2009 and 2011 Plan
grantees that it was willing to buy their SARs in July 2015 and
January 2017, respectively. (Id. 9 121, 151.) These two offers
{the “Purchase Offers”) explained that the evaluators calculated
the fair market value of Nikko shares to be less than the
relevant strike price,? and that Nikko was consequently willing
to purchase the SARs for ¥1 per share. (Id. I1 122-23.) The
Purchase Offers further explained that, for grantees like
Plaintiffs who were no longer employees, the SARs would become
extinguished if they did not submit a purchase request by a
certain date. (Id. Tf@ 124, 151.)

On September 20, 2017, Plaintiffs filed their 81-page
Amended Complaint asserting ten causes of action: (1) Plaintiff
Hansen against Defendants Nikko and Shibata for violations of
Section 10(b) of the SEA (“Section 10(b)”} and Rule 10(b) (5)
promulgated thereunder (“Rule 10(b)(5)”), in connection with the
SARS granted under the 2009 Plan; (2) all Plaintiffs against
Defendants Nikko and Shibata for violations of Section 10(b) and

Rule 10(b) (5), in connection with the SARs granted under the

 

2 In the July 2015 Purchase Offer, Nikko stated that the
evaluator had valued the Company at ¥617 per share; in the
January 2017 Purchase Offer, Nikko offered to repurchase the
SARs for ¥1 per share. (Id. 4% 122, 151.)

7
2011 Plan; (3) all Plaintiffs against Defendant Shibata for
violations of Section 20 of the SEA (“Section 20%); (4) all
Plaintiffs against Defendants SMTB and SMTH for violations of
Section 20; (5) all Plaintiffs against Defendants Nikko and
Shibata for common law fraud; (6) all Plaintiffs against
Defendants SMTB and SMTH for aiding and abetting common law
fraud; (7) all Plaintiffs against all Defendants for conspiracy
to commit common law fraud; (8) all Plaintiffs against Nikko for
breach of contract, namely, the 2009 Allotment Agreement; (9)
Plaintiffs Alfandary, Hansen, Reidenbach, and Atkinson against
Defendant Nikko for breach of contract, namely, the 2011
Allotment Agreement; and (10) for declaratory judgment against
all Defendants. (See Am. Compl. (TT 157-270.)

On December 20, 2017, Defendants moved to dismiss the
Amended Complaint on the grounds of forum non conveniens and
lack of personal jurisdiction. (Notice of Defendants’ Motion to

Dismiss the Amended Complaint, dated Dec. 20, 2017 [dkt. no.

30].) Judge Sweet denied that motion in its entirety by Opinion
dated October 4, 2018 [dkt. no. 52]. Defendants then moved for
reconsideration of that decision. {Notice of Defendants! Motion

for Reconsideration of October 4, 2018 Opinion Denying
Defendants' Motion to Dismiss the Amended Complaint (“Motion for
Reconsideration”), dated Oct. 18, 2018 [dkt. no. 55].) The

action was subsequently transferred to this Court, which denied

 
Defendants’ motion for reconsideration by Opinion dated June i9,
2019 fdkt. no. 78].

As noted above, presently before the Court is Defendants’
Motion to Dismiss pursuant to Rule 12(b) (6) [dkt no. 64].
II. LEGAL STANDARD

On a Rule 12({b){(6) motion to dismiss, all factual
allegations in the complaint are accepted as true and all
inferences are drawn in favor of the pleader. Mills v. Polar
Molecular Corp., 12 F.3d 1170, 1174 (2d Cir. 1993). To survive
a Rule 12(b) (6) motion to dismiss, the complaint must contain
“sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.‘” Ashcroft v. Iqbal,

 

556 U.S. 662, 663 (2009) (quoting Bell Atl. Corp. v. Twombly,
550 U.S. 544, 555 (2007)). A claim is facially plausible when
“the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for
the misconduct alleged.” Iqbal, 556 U.S. at 663 (quoting
Twombly, 550 U.S. at 556). Put differently, the factual
allegations must “possess enough heft to show that the pleader
is entitled to relief.” Twombly, 550 U.S. at 557 (internal
quotation marks omitted).

While “a plaintiff may plead facts alleged upon information
and belief ‘where the belief is based on factual information

that makes the inference of culpability plausible,’ such
allegations must be ‘accompanied by a statement of the facts
upon which the belief is founded.’” Munoz-Nagel v. Guess, Inc.,
No. 12 Civ. 1312 (ER), 2013 WL 1809772, at *3 (S.D.N.¥. Apr.

30, 2013) (quoting Arista Records, LLC v. Doe 3, 604 F.3d 110,

 

120 (2d Cir. 2010)). However, the pleadings “must contain
something more than . . . a statement of facts that merely
creates a suspicion [of] a legally cognizable right of action.”
Twombly, 550 U.S. at 555 (citation and internal quotation
omitted).

In resolving a motion to dismiss, courts may consider not
only the documents attached to the complaint as an exhibit or
incorporated in it by reference, but also documents that were
“integral to the plaintiff’s claim,” so long as the plaintiff

had notice of their contents. Cosmas v. Hassett, 886 F.2d 8, 13

 

(2d Cir. 1989).
IIIT. DISCUSSION

1. The Section 10(b) Claims

To state a claim under Section 10{b) and Rule 10b-5, “a
olaintiff must plead that the defendant, in connection with the
purchase or sale of securities, made a materially false
statement or omitted a material fact, with scienter, and that
the plaintiff's reliance on the defendant's action caused injury

to the plaintiff.” Ganino v. Citizens Utilities Co., 228 F.3d

 

10
154, 161 (2d Cir. 2000) (citing In re Carter-Wallace, Inc. Sec.
Litig., 150 F.3d 153, 155-56 (2d Cir.1998).

Defendants argue, inter alia, that the SARs are not
“securities” as defined by the SEA; that Plaintiffs, other than
Hansen with respect to his 2009 SARs, failed to plead that they
entered into a purchase or sale in connection with, or in
reliance on, Defendants’ misrepresentations; and that all
Plaintiffs have failed to show causation.

The Court is inclined to agree with Piaintiffs that the
SARs may be considered securities. The SEA contains a broad

definition of the term “security,” which includes financial

instruments such as: “stock . . . participation in any profit-
sharing agreement .. . investment contract . . . option
privilege on any security . . . or right to subscribe to or

purchase[] any of the foregoing.” 15 U.S.C. § 78 (c} fa) (10).
The Plaintiffs contend that the SARs are options or rights to
purchase stock and are therefore clearly securities. (Pls.’
Mem. Opp. at 6.) According to Defendants, however, employee
stock options are only “securities” for purposes of the SEA if
the contract pursuant to which they were granted was an
“investment contract” as defined in Int‘] Brotherhood of

Teamsters, v. Daniel, 439 U.S. 551, 558 (1979). (Defs.’ Mem.

 

Supp. at 9-10.) The Court disagrees that Daniel and its progeny

mandate such a conclusion.

ii
Daniel held that an employee’s participation in a non-
contributory, compulsory pension plan is not the equivalent of
purchasing a security. Daniel, 439 U.S. at 558. In the context
of employee stock options, Daniel seems to suggest only that
plaintiffs may not rest their securities claims on the mere
acquisition of such options pursuant to a non-contributory,
compulsory benefit plan. See, e.g., In re Lehman Bros.

Holdings Inc., 855 F.3d 459, 476 (2d Cir. 2017) (“Daniel
focused on whether employees made an investment decision that
could be influenced by fraud or manipulation”); In re Satyam

Computer Servs. Ltd. Sec. Litig., 915 F. Supp. 2d 450, 471

 

(S.D.N.Y¥. 2013) (“[Standing could not be established] based on
the mere acquisition of options under [an employee benefit
plan]”); In re Cendant Corp. Sec. Litig., 76 F. Supp. 2d 539,
550 (D.N.J. 1999) (“Under the SEC’s ‘no sale’ doctrine, a grant
of securities to an employee pursuant to a stock bonus plan is
not a ‘purchase’ or ‘sale’ because these employees do not
individually bargain to contribute cash or other tangible or
definable consideration to such plan fand] employees in almost
all instances would decide to participate if given the
opportunity”) (internal quotation marks and citations omitted);

Egan v. TradingScreen, Inc., 2011 WL 4344067, at *8 (S.D.N.Y.

 

Sep. 12, 2011) (“[Aln acceptance of stock options and grants in

exchange for continued employment does not constitute the

12

 
purchase of a security.”) (citations omitted); Lampkin v. UBS

Financial Servs., Inc., 925 F.3d 727, 736 (Sth Cir. 2019) (“[The

 

plaintiffs’] theory that option grants fall outside the purview
of the no-sale doctrine is contradictory: the affirmative
investment decision is made when the employees decide whether to
exercise their options, but their claims are explicitly based
only on the grant of the options.”) Here, Plaintiffs’ claims
under the SEA relate not to Defendants’ grant of the SARs but to
Plaintiffs’ affirmative decision regarding whether or not to
sell back their SARs at the allegedly fraudulent value. The
Court does not read Daniel to suggest that such transactions are
beyond the scope of the SEA.

Nonetheless, Plaintiffs claims fail on other grounds.

First, aside from Hansen with respect to the SARs he was
granted under the 2009 Plan, none of the Plaintiffs has alleged
that he or she actually sold his or her SARs after receiving the
Purchase Offers. On the contrary, they allege that they refused
Nikko’s offer to buy the SARs because they disbelieved the
valuation as false. (Am. Compl. (9 137-40, 153-53.)
Recognizing the lack of any personal reliance in connection with
these refusals, Plaintiffs contend that their SEA claims are
viable because the evaluators relied on Defendants’ misleading
information to calculate a fraudulently low valuation for Nikko,

which was then communicated by Defendants to Plaintiffs as part

13

 
of their single scheme to strip the SARs of all value. (Pls.?
Mem. Opp. at 9.) In support of this argument, Plaintiffs invoke

Vine v. Beneficial Finance Co., 374 F.2d 627 (2d Cir. 1967),

 

which involved a Section 10(b) claim brought by a minority
shareholder who was squeezed out in a short-form merger. (Pls.’
Mem. Opp. at 7-9.) The plaintiff alleged that the acquiring
company misled other shareholders of the acquired company by
publishing misstatements in its tender offer, which in turn
permitted the acquiring company to amass sufficient stock to
complete a short-form merger. Vine, 374 F.2d at 631-32. The
court held (i) the minority shareholder could be deemed a
“seller” because the defendant gave him no choice but to
exchange his shares (or own stock in a non-existent company);
(ii) that the deception was “in connection with” the forced sale
of the plaintiff’s shares because the piaintiff “would never be
in the position of a forced seller were it not for the fraud”;
and (iii) that the plaintiff adequately pleaded reliance because
there was deception that misled other stockholders and this was
“in fact the cause of [the] plaintiff’s claimed injury.” Id. at
635.

Plaintiffs’ citation to Vine and similar cases is
unpersuasive, however. To begin, it is debatable whether Vine

remains good law after Virginia Bankshares, Inc. v. Sandberg,

 

501 U.S. 1083 (1991). Moreover, the court’s reasoning in Vine

14

 

 
was Clearly tied to the context of that case, namely, a short-
form merger. See id. (“Whatever need there may be to show
reliance in other situations . . . we regard it as unnecessary
in the limited instance when no volitional act is required and
the result of a forced sale is exactly that intended by the
wrongdoer.”) (internal citations omitted) (empnasis added). In
light of this, and given that Plaintiffs have provided no
authority extending Vine to more analogous circumstances, the
Court declines to apply its logic here.

But in any case, none of the Plaintiffs—including Hansen
with respect to the sale of his 2009 SARs-has alleged a
sufficient connection between any misrepresentations and the
Plaintiff’s harm.3 As Plaintiffs themselves note, deceiving the
evaluators was not Defendants’ only step in accomplishing their
scheme; after misleading the evaluators and receiving the
fraudulent valuation, Defendants then were required to force

Plaintiffs to choose between selling back their SARs at the

 

3The Supreme Court has recognized that reliance “ensures that,
for liability to arise, the requisite causal connection between
a defendant’s misrepresentation and a plaintiff’s injury exists
as a predicate for liability.” Stoneridge Inv. Partners, LLC v.
Scientific-Atlanta, 552 U.S. 148, 159 (2008} (internal quotation
marks and citations omitted); cf. Suez Equity Invr’s L.P. v.
Toronto-Dominion Bank, 250 F.3d 87, 95-96 (2d Cir. 2001)
(“Transaction causation {in a Rule 10b-5 claim] is based upon
the plaintiff’s reliance upon the defendant’s [deception]; that
is, but for such conduct by the defendant, the plaintiff would
not have acted to his detriment.”).

 

 

 

15
evaluators’ price and not selling them back at that value, in
which case Nikko would extinguish their SARs. In essence, then,
the issue in this case is whether Defendants breached the terms
of the Plans by manipulating the valuation process and forcing a
Sale of the SARs before an IPO. (See, e.g., Pls.’ Mem. Opp. at
9 (noting that Defendants had to communicate the fraudulent
valuation “to Plaintiffs in order to strip their SARs of all
value [either by] inducing Plaintiffs to sell for next to
nothing, or causing them not to sell, which caused Defendants to
extinguish those SARs at no cost to [Nikko]; Id. at 10 (arguing
that Hansen pleaded causation because he “was defrauded when,
instead of following the contractually mandated procedure to
determine the fair market value of the shares, Defendants
engaged in a scheme to rig the share price for their proposed
transaction”).) The connection between Plaintiffs’ harm and
Defendants’ alleged misrepresentations is simply too remote to
satisfy reliance or causation.

Ultimately, Section 10(b) and Rule 10b-5 are designed to
“protect persons who are deceived in securities transactions—to
make sure that buyers of securities get what they think they are
getting and that sellers of securities are not tricked into
parting with something for a price known to the buyer to be

inadequate.” Chemical Bank v. Arthur Andersen & Co., 726 F.2d

 

930, 943 (2d Cir. 1984). Here, it can hardly be said that any

16
of the Plaintiffs was “tricked” into parting with his or her
SARs. Rather, Plaintiffs’ hands were forced by virtue of
Defendants’ interpretation of the relevant contractual terms.
Whether or not Defendants violated their contractual
obligations, however, is not a question suited for resolution

under federal securities law. Cf. Kramer v. Time Warner, Inc.,

 

937 F.2d 767, 776 (2d Cir. 1991) (stating that a plaintiff “may
not transform [a] state law breach of contract or fiduciary duty
action into a fraud claim under the federal securities laws”);
Drexel Burnham Lambert Inc. v. Saxony Heights Realty Assocs.,
777 F. Supp. 228, 235 (S.D.N.Y. 1991) (granting dismissal of
securities fraud claim where it was merely a “contract dispute
dressed up in the language of fraud”).

For the foregoing reasons, Plaintiffs’ Section 10(b) and

Section 20 claims are dismissed. See, e.g., Solow v. Citigroup,

 

Inc., 827 F. Supp. 2d 280, 293 (S.D.N.Y. 2011) (noting that
failure to plead a primary violation of the securities laws
mandates dismissal of control person claim).
2. Common Law Fraud and Breach of Contract Claims

The court will exercise supplemental jurisdiction over
Plaintiff’s state law claims.

That Plaintiff’s remaining claims arise under state law “does
not require automatic dismissal for lack of subject matter

jurisdiction.” Olle v. Columbia Univ., 332 F. Supp. 2d 599, 620

 

17
(S.D.N.¥. 2004), aff'd, 136 F. App'x 383 (2d Cir. 2005). The
district court “’may, at its discretion, exercise supplemental
jurisdiction over state law claims even where it has dismissed
all claims over which it had original jurisdiction.’” Parker v.
Della Rocco, 252 F.3d 663, 666 (2d Cir.2001) (quoting Nowak v.

Tronworkers Local 6 Pension Fund, 81 F.3d 1182, 1187 (2d

 

Cir.1996)). The statutory authority for the exercise of such
supplemental jurisdiction is found in 28 U.S.C. § 1367 (c) (3),
according to which a district court “may decline to exercise
supplemental jurisdiction over a claim... if .. . [it] has
dismissed all claims over which it has original jurisdiction,”
as is the case here. 28 U.S.C. § 1367 (c) (3).

When deciding whether to exercise supplemental jurisdiction
over state law claims, the court should consider “factors such
as judicial economy, convenience, fairness, and comity.” Marcus
v. AT&T Corp., 138 F.3d 46, 57 (2d Cir. 1998) (quoting Nowak, 81
F.3d at 1191).

Here, the claims arise out of the same operative facts, which
concern the “the same compensation policies and practices of
[the Defendants].” Shahriar v. Smith & Wollensky Rest. Grp.,

Inc., 659 F.3d 234, 245 (2d Cir. 2011); see also, Treglia v.

 

Town of Manlius, 313 F.3d 713, 723 (2d Cir.2002}) (exercise of
supplemental jurisdiction was proper where plaintiff's state and

federal claims arose “out of approximately the same set of

18

 

 
events”). Further, declining jurisdiction over the state-law
claims in this case would further “neither fairness nor judicial
efficiency.” Mauro v. S. New England Telecommunications, Inc.,
208 F.3d 384, 388 (2d Cir. 2000). There would likely be
“hardship to fall] parties should plaintiff[s] be forced to re-

file in state court.” Kroshnyi v. U.S. Pack Courier Servs.,

 

Inc., 771 F.3d 93, 102 (2d Cir. 2014). Dismissing these claims
would require that defendants be re~-served and would require the
re-submission of motions by both sides.

Further, the state law claims here do not require this Court
to resolve “novel or unsettled issues of state law.” Mauro, 208
F.3d at 388; see also Kroshnyi, 771 F.3d at 102 (finding that
where the state-law issues at hand were not “so groundbreaking
as to preclude the exercise of jurisdiction,” the court has
found grounds for exercising supplemental jurisdiction.).

For the foregoing reasons, this Court will exercise
supplemental jurisdiction over Plaintiff’s remaining state law

claims.

19

 
IV. CONCLUSION
For the foregoing reasons, the Motion to Dismiss [dkt. no.
64] is GRANTED.
Counsel shall confer and inform the Court by letter no

later than October 15 how they propose to proceed.

SO ORDERED.
Dated: New York, New York

September 4v, 2019

Mauterld Prosle

LORETTA A. PRESKA
Senior United States District Judge

 

20

 

 
